Mr. Chief Justice Del Toro
delivered the opinion of the court.
The sole question to consider in this case is whether or not the sum of five hundred dollars finally fixed by the district court as attorney’s fee is excessive.
The plaintiffs brought an action against Cipriano Man-*801rique and Aguayo Brothers & Co. for the refund of money and performance of contract. Aguayo Brothers & Co. acquiesced, but Manrique defended and the case went to trial. The trial lasted a day. The evidence was documentary and oral. The amount involved is $788.49 and the question involved was not difficult. It consisted of the interpretation of a deed.
Under such circumstances this court is convinced that the sum of $500 allowed by the court is excessive, according to the law and the jurisprudence of this court cited by the appellant, as follows: Beltrán v. Carrasquillo, 29 P.R.R. 520; Fragoso v. Marxauch, 32 P.R.R. 634, and Castro v. Societé Anonyme des Sucreries de Saint Jean, 34 P.R.R. 546. The last of these cases is specially applicable, because the attorney claiming the fee therein is the same and was in the same position with respect to his client as the one claiming here.
The appellant himself suggests as an adequate amount the sum of two hundred and fifty dollars and that seems to us to be reasonable. The order appealed from should be modified to that extent and affirmed.